DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “in a direction in which the opening and the bottom portion are connected to each other”. This is unclear. Claim 1 does not recite anything about the bottom portion and the opening being connected, so it is unclear what the direction of that connection would be. For purposes of compact prosecution examiner will treat an inner and outer sheet that are spaced apart at the bottom portion to meet this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamari et al. US 5,013,303, herein after referred to as Tamari.
Regarding claim 1 Tamari discloses a pressure bag (Figs. 1 and 2) comprising a housing chamber (cavity, Col. 6 lines 18-21) for housing a bag-shaped container (Figs. 1 and 2) in which a liquid substance (23 sterile physiological solution) is contained and a hermetically-sealed pressure chamber, and being configured such that when a fluid is injected into the pressure chamber (33 first pressure chamber, Fig. 2), the pressure chamber is inflated and applies pressure to the bag-shaped container housed in the housing chamber, and thus can squeeze the liquid substance out of the bag-shaped container (Col. 8, lines 38-52), 
wherein the pressure bag has a bag-like shape including, at one end thereof, an opening (area between the seals 36 and 37, closed by flap 16) through which the bag-shaped container is placed into and taken out of the housing chamber, and also including a bottom portion (portion near 35 in Fig. 1) on the opposite side to the opening, 
the pressure bag has a double structure in which a flexible inner sheet (20 bladder) and a flexible outer sheet (13 and 14 sidewalls) are laid one on top of another so that the outer sheet is located on the opposite side of the inner sheet from the housing chamber (Fig. 2), 
the pressure chamber (33) is provided between the inner sheet (20) and the outer sheet (made up of 13 and 14), and 
all of the inner sheet, the outer sheet, and the pressure chamber between the inner sheet and the outer sheet extend from one side to another side of the housing chamber via the bottom portion (Fig. 2).
Regarding claim 2 Tamari discloses the pressure bag according to claim 1 and further discloses wherein each of the inner sheet and the outer sheet is formed of a single continuous sheet (Fig. 2).
Regarding claim 3 Tamari discloses the pressure bag according to claim 1 and further discloses wherein the inner sheet (20) is folded back at a folding-back portion (apex of 20, to the left of 14 in Fig. 2), and the folding-back portion of the inner sheet is disposed on the bottom portion side.
Regarding claim 4 Tamari discloses the pressure bag according to claim 1 and further discloses wherein the outer sheet (made of 13 and 14) is folded back at a folding-back portion (apex between 13 and 14, upper 23 in Fig. 2), and the folding-back portion of the outer sheet is disposed on the bottom portion side (bottom side is side away from 23a, Fig. 2).
Regarding claim 5 Tamari discloses the pressure bag according to claim 1 and further discloses wherein outer peripheral end edges of the inner sheet are entirely joined to the outer sheet (end edges of inner and outer sheet are joined together via the seals 36 and 37).
Regarding claim 6 Tamari discloses the pressure bag according to claim 1 and further discloses wherein, at the bottom portion, the inner sheet (20) and the outer sheet are spaced apart from each other (gap between 20 and outer walls, below 15 in Fig. 2)
	Regarding claim 7 Tamari discloses the pressure bag according to claim 1 and further discloses wherein, at the bottom portion, the inner sheet and the outer sheet are not joined to each other (gap between 20 and outer walls, below 15 in Fig. 2). 
Regarding claim 8 Tamari discloses the pressure bag according to claim 1 and further discloses wherein the inner sheet (20) constitutes an inner surface of the housing chamber (where the bag of solution is held), and the outer sheet (made of sidewalls 13 and 14) constitutes an outer surface of the pressure bag (Fig.2).

Regarding claim 9 Tamari discloses the pressure bag according to claim 1 and further discloses wherein 9 a communicating tube (27a conduit, Fig. 2) through which the fluid is injected into the pressure chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/            Examiner, Art Unit 3735 

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735